Citation Nr: 0628993	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection a lung condition due to 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
July 1963.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In his October 2005 substantive appeal, the veteran declined 
a Board hearing. However, in correspondence received at the 
Board in July 2006, the veteran's attorney, on behalf of the 
veteran, requested a Board videoconference hearing.  The 
request is timely.  See 38 C.F.R. § 20.1304 (2005).  Because 
Board videoconference hearings are scheduled at the RO, a 
remand to that office is required.  Accordingly, the case is 
REMANDED for the following action:

The Regional Office in North Little Rock, 
Arkansas, should schedule the veteran for 
a Board videoconference hearing, in the 
order that this request was received.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


